Exhibit 10.1
BRIGHTPOINT, INC.
AMENDED 2004 LONG-TERM INCENTIVE PLAN
(as adjusted for 3 for 2 stock splits in September and December 2005 and a 6 for
5 stock split in
May 2006 and as amended by vote of the shareholders on July 31, 2007 and May 13,
2008)
SECTION 1: PURPOSE.
     The purpose of the Brightpoint, Inc. 2004 Long-Term Incentive Plan is to
enable Brightpoint, Inc. to offer to those of its employees and to the employees
of its Subsidiaries and directors, consultants and other persons who are
expected to contribute to the success of the Company and its Subsidiaries Awards
under the Plan, thereby enhancing the Company’s ability to attract, retain and
reward such key employees or other persons, and to increase the interest of
those employees or other persons in the welfare of the Company and its
Subsidiaries.
SECTION 2: DEFINITIONS.
     For purposes of the Plan, unless the context requires otherwise, the
following terms shall be defined as set forth below:
     (a) “Award” means an award granted under the Plan in one of the forms
provided in Section 3.
     (b) “Beneficiary” as applied to a participant in the Plan, means a person
or entity (including a trust or the estate of the participant) designated in
writing by the participant on such forms as the Committee may prescribe to
receive benefits under the Plan in the event of the death of the participant;
provided, however, that if, at the death of a participant, there shall not be
any living person or entity in existence so designated, the term “beneficiary”
shall mean the legal representative of the participant’s estate.
     (c) “Board” means the Board of Directors of the Company.
     (d) “Cash Award” means an Award granted pursuant to Section 11.
     (e) “Cause” has the meaning ascribed thereto in Section 6(b)(ix).
     (f) “Change of Control” has the meaning ascribed thereto in Section 13.
     (g) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.
     (h) “Committee” means the Compensation and Human Resources Committee of the
Board or any other committee of the Board which the Board may designate,
consisting of two or more members of the Board each of whom shall meet the
definition of an “independent director” under the listing rules of any
securities exchange or national securities association on which the Stock is
listed for trading and the requirements set forth in any other law, rule or
regulation applicable to the Plan hereinafter enacted, provided, however, that
(i) with respect to any Award that is intended to satisfy the requirements of
Rule 16b-3, such Award shall be granted and administered by a committee of the
Board consisting of at least such number of directors as are

 



--------------------------------------------------------------------------------



 



required from time to time by Rule 16b-3, and each such committee member shall
meet such qualifications as are required by Rule 16b-3 and (ii) with respect to
any Award that is intended to satisfy the requirements of Section 162(m) of the
Code, such Award shall be granted and administered by a committee of the Board
consisting of at least such number of directors as are required from time to
time by Section 162(m) of the Code, and each such committee member shall meet
such qualifications as are required by Section 162(m) of the Code.
     (i) “Company” means Brightpoint, Inc., a corporation organized under the
laws of the State of Delaware or any successor entity.
     (j) “Covered Employee” shall mean any employee of the Corporation or any of
its Subsidiaries who is deemed to be a “covered employee” within the meaning of
Section 162(m) of the Code.
     (k) “Deferred Stock” means Stock to be received, under an Award made
pursuant to Section 9, at the end of a specified deferral period.
     (l) “Disability” “Disability” of a participant in the Plan shall mean the
permanent and total disability as defined by Section 22(e)(3) of the Code.
     (m) “Early Retirement” means retirement, with the approval of the Committee
for purposes of one or more Award(s) hereunder, from active employment with the
Company or any Parent or Subsidiary prior to age 65.
     (n) “Elective Deferral” has the meaning ascribed thereto in Section 19.
     (o) “Employee” means any common law employee of the Company, any Parent or
any Subsidiary (as defined in accordance with the Regulations and Revenue
Rulings then applicable under Section 3401(c) of the Code), including any
employee who is also a director and/or officer of such.
     (p) “Exchange Act” means the Securities Exchange Act of 1934, as amended,
as in effect from time to time.
     (q) “Fair Market Value”, unless otherwise required by any applicable
provision of the Code or any regulations issued thereunder, means, as of any
given date: (i) if the principal market for the Stock is a national securities
exchange or the National Association of Securities Dealers Automated Quotations
System (“NASDAQ), the closing sales price of the Stock on such day as reported
by such exchange or market system, or on a consolidated tape reflecting
transactions on such exchange or market system, or (ii) if the principal market
for the Stock is not a national securities exchange and the Stock is not quoted
on NASDAQ, the mean between the highest bid and lowest asked prices for the
Stock on such day as reported by NASDAQ or the National Quotation Bureau, Inc.;
provided that if clauses (i) and (ii) of this paragraph are both inapplicable,
or if no trades have been made or no quotes are available for such day, the Fair
Market Value of the Stock shall be determined in good faith by the Board or the
Committee, as the case may be, which determination shall be conclusive as to the
Fair Market Value of the Stock. In no event shall “Fair Market Value” be less
than the par value of the Stock.

2



--------------------------------------------------------------------------------



 



     (r) “Non-Qualified Stock Option” means any Stock Option that is not an
incentive stock option within the meaning of Section 422 of the Code.
     (s) “Normal Retirement” means retirement from active employment with the
Company or any Parent or Subsidiary on or after age 65.
     (t) “Other Stock-Based Award” means an award under Section 10 that is
valued in whole or in part by reference to, or is otherwise based upon, Stock.
     (u) “Parent” means any present or future parent of the Company, as such
term is defined in Section 424(e) of the Code, or any successor thereto.
     (v) “Performance Cycle” means the period of time established by the
Committee within which the Performance Goals are required to be attained or
satisfied.
     (w) “Performance Goals” means the performance goals established by the
Committee with respect to the Company or any Subsidiary, in the Committee’s sole
discretion in writing, based upon any one or any combination of the following
business criteria or such other business criteria as the Committee shall
determine: (i) return on equity, (ii) operating income, (iii) earnings and (iv)
return on invested capital.
     (x) “Performance Unit” means a contingent right granted pursuant to
Section 7 to receive an award, payable either in cash and/or in Stock, if the
Performance Goals established by the Committee are attained.
     (y) “Plan” means this Brightpoint, Inc. 2004 Long-Term Incentive Plan, as
hereinafter amended from time to time.
     (z) “Restricted Stock” means Stock, received under an award made pursuant
to Section 8, that is subject to restrictions under said Section 8.
     (aa) “Restricted Stock Agreement” shall have the meaning set forth in
Section 8(b)(iv).
     (bb) “Retirement” means Normal Retirement or Early Retirement.
     (cc) “Rule 16b-3” means Rule 16b-3 of the General Rules and Regulations
under the Exchange Act, as in effect from time to time.
     (dd) “Securities Act” means the Securities Act of 1933, as amended, as in
effect from time to time.
     (ee) “Stock” means the common stock of the Company, par value $.01 per
share, which the Company is currently authorized to issue or may in the future
be authorized to issue or, in the event that the outstanding shares of such
common stock are hereinafter converted into or exchanged for shares of a
different stock or security of the Company or another corporation pursuant to
the terms of this Plan, such other stock or security.

3



--------------------------------------------------------------------------------



 



     (ff) “Stock Option” or “Option” means any option to purchase shares of
Stock which is granted pursuant to the Plan.
     (gg) “Stock Option Agreement” has the meaning set forth in
Section 6(b)(xi).
     (hh) “Subsidiary” means any present or future subsidiary corporation of the
Company, as such term is defined in Section 424(f) of the Code, or any successor
thereto.
     (ii) “Termination of Service” occurs when a participant of the Plan who is
an Employee shall cease to serve as an Employee for any reason; or, when a
participant in the Plan who is a non-employee director shall cease to serve as a
director of the Company, any Parent and any Subsidiary for any reason. Except as
may be necessary or desirable to comply with applicable federal or state law, a
“Termination of Service” shall not be deemed to have occurred when a participant
in the Plan changes his or her status as an Employee or non-employee director so
long as after such change in status, the participant is either an employee or
non-employee director.
SECTION 3: ADMINISTRATION; TYPES OF AWARDS; DELEGATION OF AUTHORITY BY THE
COMMITTEE.
     The Plan shall be administered by the Committee.
     The Committee shall have the authority to grant, pursuant to the terms of
the Plan, to officers and other key employees or other persons eligible under
Section 5 the following type of Awards: (a) Stock Options, in accordance with
Section 6, (b) Performance Units in accordance with Section 7, (c) Restricted
Stock, in accordance with Section 8, (d) Deferred Stock, in accordance with
Section 9, (e) Other Stock-Based Awards, in accordance with Section 10 and/or
(f) Cash Awards in accordance with Section 11.
     For purposes of illustration and not of limitation, the Committee shall
have the authority (subject to the express provisions of this Plan):
               (i) to select the officers, other employees of the Company or any
Parent or Subsidiary and other persons to whom Awards may be from time to time
granted hereunder:
               (ii) to determine the Non-Qualified Stock Options, Performance
Units, Restricted Stock, Deferred Stock and/or Other Stock-Based Awards and/or
Cash Awards, or any combination thereof, if any, to be granted hereunder to one
or more eligible Employees and other persons to whom Awards may be from time to
time granted hereunder;
               (iii) to determine the number of shares of Stock and/or the
amount of any cash to be covered by each Award granted hereunder;
               (iv) to determine the terms and conditions, not inconsistent with
the terms of the Plan, of any Award granted hereunder (including, but not
limited to, share price, any restrictions or limitations, and any vesting,
acceleration or forfeiture provisions);

4



--------------------------------------------------------------------------------



 



               (v) to determine the terms and conditions under which Awards
granted hereunder are to operate on a tandem basis and/or in conjunction with or
apart from other awards made by the Company or any Parent or Subsidiary outside
of this Plan;
               (vi) to determine the extent and circumstances under which Stock
and other amounts payable with respect to an Award hereunder shall be deferred;
and
               (vii) to substitute (A) new Stock Options for previously granted
Stock Options, including previously granted Stock Options having less favorable
terms, provided, however, that without stockholder approval, no such
substitution shall result in the reduction of the exercise price of a previously
granted Stock Option, and (B) new awards of any other type for previously
granted awards of the same type, including previously granted awards which
contain less favorable terms, provided that the exercise price of any new
Stock-based Award may not be reduced without stockholder approval.
     Subject to Section 14 hereof, the Committee shall have the authority to
adopt, alter and repeal such administrative rules, guidelines and practices
governing the Plan as it shall, from time to time, deem advisable, to interpret
the terms and provisions of the Plan and any Award issued under the Plan (and to
determine the form and substance of all agreements relating thereto), and
otherwise to supervise the administration of the Plan.
     Subject to the express provisions of the Plan, all decisions made by the
Committee pursuant to the provisions of the Plan shall be made in the
Committee’s sole discretion and shall be final and binding upon all persons,
including the Company, its Parent and Subsidiaries and the Plan participants.
     Subject to the provisions of the Plan and notwithstanding anything to the
contrary above, the Committee may, in its sole discretion, from time to time
delegate to the Chief Executive Officer of the Company (the “CEO”) the
authority, subject to such terms as the Committee shall determine, to determine
and designate from time to time the eligible persons to whom Awards may be
granted and to perform other specified functions under the Plan; provided,
however, that the CEO may not grant any Award to, or perform any function
related to an Award to, himself or any individual (i) then subject to Section 16
of the Exchange Act or (ii) who is or, in the determination of the Board or the
Committee, may become a Covered Employee, and any such grant or function
relating to such individuals shall be performed solely by the Committee to
ensure compliance with the applicable requirements of the Exchange Act and the
Code or (iii) where the grant or performance of such function by the CEO will
cause the Plan not to comply with any applicable regulation of any securities
exchange or automated quotation system where the Stock is listed for trading.
     Any such delegation of authority by the Committee shall be by a resolution
adopted by the Committee and shall specify all of the terms and conditions of
the delegation. The resolution of the Committee granting such authority may
authorize the CEO to grant Awards pursuant to the Plan and may set forth the
types of Awards that may be granted; provided, however, that the resolution
shall (i) specify the maximum number of shares of Stock that may be awarded to
any individual Plan participant and to all participants during a specified
period of time, (ii) specify the maximum amount of any Cash Award and any
conditions, limitations, or restrictions to be

5



--------------------------------------------------------------------------------



 



imposed on Cash Awards, and (iii) specify the exercise price (or the method for
determining the exercise price) of an Award, the vesting schedule, and any other
terms, conditions, or restrictions that may be imposed by the Committee in its
sole discretion. The resolution of the Committee shall also require the CEO to
provide the Committee, on at least a quarterly basis, a report that identifies
the Awards granted and, with respect to each Award: the name of the participant,
the date of grant of the Award, the number of shares of Stock subject to
discretion as set forth in the resolutions of the Committee granting such
authority.
     The Committee may also delegate to other officers of the Company, pursuant
to a written delegation, the authority to perform specified functions under the
Plan that are not inconsistent with Rule 16b-3 or other rules or regulations
applicable to the Plan. Any actions taken by any officers of the Company
pursuant to such written delegation of authority shall be deemed to have been
taken by the Committee.
SECTION 4: STOCK SUBJECT TO PLAN.
     The total number of shares of Stock reserved and available for distribution
under the Plan shall be 6,223,953 shares. Such shares may consist, in whole or
in part, of authorized and unissued shares or treasury shares.
     If any shares of Stock that have been optioned cease to be subject to a
Stock Option for any reason, or if any shares of Stock that are subject to any
Restricted Stock Award, Deferred Stock Award, Performance Unit or Other
Stock-Based Award are forfeited or any such Award otherwise terminates without
the issuance of such shares, such shares shall again be available for
distribution under the Plan.
SECTION 5: ELIGIBILITY.
     Officers and other employees of the Company or any Parent or Subsidiary
(but excluding any person whose eligibility would adversely affect the
compliance of the Plan with the requirements of Rule 16b-3) who are at the time
of the grant of an Award under the Plan employed by the Company or any Parent or
Subsidiary and who are responsible for or contribute to the management, growth
and/or profitability of the business of the Company or any Parent or Subsidiary,
are eligible to be granted Awards under the Plan. In addition, Awards may be
granted under the Plan to any person, including, but not limited to, directors
independent agents, consultants and attorneys who the Committee believes has
contributed or will contribute to the success of the Company. Eligibility under
the Plan shall be determined by the Committee.
SECTION 6: STOCK OPTIONS.
     (a) Grant and Exercise. Stock Options granted under the Plan shall be
Non-Qualified Stock Options. Any Stock Option granted under the Plan shall
contain such terms as the Committee may be, may from time to time approve. The
Committee shall have the authority to grant to any optionee Non-Qualified Stock
Options, and they may be granted alone or in addition to other Awards granted
under the Plan. The grant of an Option shall be deemed to have occurred on the
date on which the Committee by resolution, designates an individual as a grantee

6



--------------------------------------------------------------------------------



 



thereof, and determines the number of shares of Stock subject to, and the terms
and conditions of, said Option.
     (b) Terms and Conditions. Stock Options granted under the Plan shall be
subject to the following terms and conditions:
               (i) Option Price. The option price per share of Stock purchasable
under a Stock Option shall be determined by the Committee, at the time of grant
but shall be not less than 100% of the Fair Market Value of the Stock at the
time of grant.
               (ii) Option Term. The term of each Stock Option shall be fixed by
the Committee.
               (iii) Exercisability. Stock Options shall be exercisable at such
time or times and subject to such terms and conditions as shall be determined by
the Committee at the time of grant. If the Committee provides that any Stock
Option is exercisable only in installments, the Committee may waive such
installment exercise provisions at any time at or after the time of grant in
whole or in part.
               (iv) Method of Exercise. Subject to whatever installment,
exercise and waiting period provisions are applicable in a particular case,
Stock Options may be exercised in whole or in part at any time during the option
period by giving written notice of exercise to the Company specifying the number
of shares of Stock to be purchased. Such notice shall be accompanied by payment
in full of the purchase price, which shall be in cash or, unless otherwise
provided in the Stock Option Agreement, in whole shares of Stock which are
already owned by the holder of the Option or, unless otherwise provided in the
Stock Option Agreement, partly in cash and partly in such Stock. Cash payments
shall be made by wire transfer, certified or bank check or personal check, in
each case payable to the order of the Company; provided, however, that the
Company shall not be required to deliver certificates for shares of Stock with
respect to which an Option is exercised until the Company has confirmed the
receipt of good and available funds in payment of the purchase price thereof.
Payments in the form of Stock (which shall be valued at the Fair Market Value of
a share of Stock on the date of exercise) shall be made by delivery of stock
certificates in negotiable form which are effective to transfer good and valid
title thereto to the Company, free of any liens or encumbrances. In addition,
payment may be made by delivery by the holder to the Company of an executed
irrevocable option exercise form together with irrevocable instructions from the
holder to a broker or dealer, reasonably acceptable to the Company, to sell
certain of the shares of Stock purchased upon exercise of the Option with or to
pledge such shares as collateral for a loan and promptly deliver to the Company
the amount of the sale and/or loan proceeds necessary to pay such purchase
price, and/or in any other form of valid consideration that is acceptable to the
Committee in its sole discretion. Except as otherwise expressly provided in the
Plan or the Stock Option Agreement or unless waived by the Committee at or after
the time of grant, no Option granted to an Employee may be exercised at any time
unless the holder thereof is then an Employee. The holder of an Option shall
have none of the rights of a stockholder with respect to the shares subject to
the Option until the optionee has given written notice of exercise, has paid in
full for those shares of Stock and, if requested by the Committee has given the
representation described in Section 20(a) below.

7



--------------------------------------------------------------------------------



 



               (v) Transferability; Exercisability. Unless otherwise set forth
in the Stock Option Agreement (or unless waived by the Committee at or after the
time of grant), no Option shall be transferable by the optionee other than by
will or by the laws of descent and distribution, and all Options shall be
exercisable, during the optionee’s lifetime, only by the optionee or his or her
guardian or legal representative.
               (vi) Termination by Reason of Death. If an optionee’s Termination
of Service occurs by reason of death, any Stock Option held by such optionee may
thereafter be exercised by the executor or administrator of the estate of the
optionee or the optionee’s legal representative, to the extent it was
exercisable at the time of the optionee’s Termination of Service or on such
accelerated basis as the Committee may determine at or after the time of grant.
Such Option may be exercised for a period of time as set forth in the Stock
Option Agreement or as the Committee may determine (at or after the date of
grant (in either case, not to exceed one year from Termination of Service) or as
until the expiration of the stated term of such Stock Option, whichever period
is the shorter.
               (vii) Termination by Reason of Disability. If an optionee’s
Termination of Service occurs by reason of Disability, any Stock Option held by
such optionee may thereafter be exercised by the optionee or his legal
representative, to the extent it was exercisable at the time of the optionee’s
Termination of Service or on such accelerated basis as the Committee may
determine at or after the time of grant. Such Option may be exercised for a
period of time as set forth in the Stock Option Agreement or as the Committee
may determine at or after the time of grant (in either case, not to exceed one
year from Termination of Service) or until the expiration of the stated term of
such Stock Option, whichever period is the shorter; provided, however, that if
the optionee dies within such specified period any unexercised Stock Option held
by such optionee shall thereafter be exercisable to the extent to which it was
exercisable at the time of death for a period of time from the date of death
(not to exceed one year) as determined by the Committee or until the expiration
of the stated term of such Stock Option, whichever period is the shorter.
               (viii) Termination by Reason of Retirement. If an optionee’s
Termination of Service occurs by reason of Normal Retirement, any Stock Option
held by such optionee may thereafter be exercised by the optionee, to the extent
it was exercisable at the time of Termination of Service or on such accelerated
basis as the Committee may determine at or after the time of grant, for a period
of time set forth in the Stock Option Agreement or such other period as the
Committee may specify at or after the time of grant (in either case, not to
exceed one year from the Termination of Service) or the expiration of the stated
term of such Stock Option, whichever period is the shorter; provided, however,
that if the optionee dies within such specified period any unexercised Stock
Option held by such optionee shall thereafter be exercisable to the extent to
which it was exercisable at the time of death for a period of (not to exceed one
year) from the date of death as determined by the Committee or until the
expiration of the stated term of such Stock Option, whichever period is the
shorter. If an optionee’s Termination of Service occurs by reason of Early
Retirement, the Stock Option shall thereupon terminate; provided, however, that
if the Committee so approves at the time of Early Retirement, any Stock Option
held by the optionee may thereafter be exercised by the optionee as provided
above in connection with termination of employment by reason of Normal
Retirement.

8



--------------------------------------------------------------------------------



 



               (ix) Other Termination. Subject to the provisions of Section
20(g) below and unless otherwise determined by the Committee at or after the
time of grant or otherwise set forth in the Stock Option Agreement, if a
holder’s Termination of Service occurs for any reason other than death,
Disability or Retirement or the voluntary resignation of the holder, the Stock
Option shall thereupon automatically terminate, except that (a) if the
Termination of Service occurs as a result of the holder’s voluntary resignation,
such Stock Option may be exercised to the extent it was exercisable at the time
of Termination of Service for a period of thirty (30) days or the expiration of
the stated term of the Stock Option, whichever is shorter, and (b) if the
optionee is involuntarily terminated by the Company or a Subsidiary or Parent
without Cause (as hereinafter defined), such Stock Option may be exercised to
the extent it was exercisable at the date of Termination of Service for six
months (or such other period set forth in the Stock Option Agreement which
period shall not exceed one year from the date of such Termination of Service)
or until the expiration of the stated term of such Stock Option, whichever
period is the shorter. For purposes of the Plan, “Cause” shall mean (A) the
conviction of the optionee of a felony under Federal law or the law of the state
in which such action occurred, (B) dishonesty by the optionee in the course of
fulfilling his or her employment duties, or (C) the willful and deliberate
failure on the part of the optionee to perform his or her employment duties in
any material respect. Notwithstanding the foregoing, if the optionee has an
employment agreement with the Company or a Subsidiary or Parent, the definition
of “Cause” shall have the meaning ascribed in such employment agreement.
               (x) Alternative Settlement of Option. Upon the receipt of written
notice of exercise, the Committee, may elect to settle all or part of any Stock
Option by paying to the optionee an amount, in cash and/or Stock (valued at Fair
Market Value on the date of exercise), equal to the product of the excess of the
Fair Market Value of one share of Stock on the date of exercise over the Option
exercise price, multiplied by the number of shares of Stock with respect to
which the optionee proposes to exercise the Option. Any such settlements which
relate to Options which are held by optionees who are subject to Section 16(b)
of the Exchange Act shall comply with any existing provisions of Rule 16b-3, to
the extent applicable.
               (xi) Stock Option Agreement. Each grant of a Stock Option shall
be confirmed by, and shall be subject to the terms of, an agreement executed by
the Company and the participant.
SECTION 7: PERFORMANCE UNITS.
     Awards granted as Performance Units shall be subject to the following
provisions:
     (a) The Performance Cycle for the attainment of the Performance Goals shall
be determined by the Committee. The Committee may establish more than one cycle
for any particular Performance Unit.
     (b) The Committee shall establish a dollar value for each Performance Unit,
the Performance Goals to be attained in respect of the Performance Unit, the
various percentages of the Performance Unit value to be paid out upon the
attainment, in whole or in part, of the Performance Goals and such other
Performance Unit terms, conditions and restrictions as the Committee deems
appropriate. Any Performance Goal may be modified by the Committee

9



--------------------------------------------------------------------------------



 



during the course of a Performance Cycle to take into account changes in
conditions that occur. Notwithstanding the foregoing, in the case of a
Performance Unit granted to a Covered Employee, no business criteria other than
those enumerated in Section 2(w) may be used in establishing the Performance
Goals for such Performance Unit, and no such Performance Goals may be modified
by the Committee during the course of a Performance Cycle except in accordance
with Section 162(m) of the Code. As soon as practicable after the termination of
the Performance Cycle, the Committee shall determine what, if any, payment is
due on the Performance Unit in accordance with the terms thereof.
     (c) In the event of a participant’s Termination of Service prior to the
expiration of the Performance Cycle established for any Performance Unit he or
she may have been awarded, the Committee may, in its sole discretion provide for
a full or partial credit and determine what percentage, if any, of the
Performance Unit is to be paid out. However, no unpaid portion of a Performance
Unit otherwise payable shall be paid to a Plan participant whose Termination of
Service is for Cause. Notwithstanding the foregoing, in the case of Performance
Units granted to Covered Employees, this paragraph 7.5(c) shall not be given
effect if, as a result thereof, such Performance Units shall lose the protection
afforded by Section 162(m) of the Code.
     (d) Payment of Performance Units shall be made, at the sole discretion of
the Committee, either in cash in the amount of the dollar value of the
Performance Units awarded and/or in Stock having a Fair Market Value at the time
such award is paid equal to the excess of such dollar amount over the amount of
such cash.
     (e) Except as otherwise set forth in the Plan, Performance Units are not
transferable other than by will or by the laws of descent and distribution and
during a participant’s lifetime payments in respect thereof shall be made only
to the participant.
SECTION 8: RESTRICTED STOCK.
     (a) Grant and Exercise. Shares of Restricted Stock may be issued either
alone or in addition to or in tandem with other Awards granted under the Plan.
The Committee shall determine the eligible persons to whom, and the time or
times at which, grants of Restricted Stock will be made, the number of shares to
be awarded, the price (if any) to be paid by the recipient, the time or times
within which such awards may be subject to forfeiture (the “Restriction
Period”), the vesting schedule and rights to acceleration thereof, and all other
terms and conditions of the Awards of Restricted Stock. Conditions of vesting
that the Committee may impose may include, among others, (i) length of
continuous service, (ii) achievement of specific business objectives,
(iii) increases in specific indices, (iv) attainment of specified growth rates,
or any other conditions as determined by the Committee. The Committee may remove
any or all of the restrictions on such Restricted Stock whenever it may
determine that, by reason of changes in applicable law or other changes in
circumstances arising after the date of the Award, such action is appropriate.
     (b) Terms and Conditions. Each Restricted Stock Award shall also be subject
to the following terms and conditions:

10



--------------------------------------------------------------------------------



 



               (i) Restricted Stock, when issued, will be represented by a stock
certificate or certificates registered in the name of the holder to whom such
Restricted Stock shall have been awarded. During the Restriction Period,
certificates representing the Restricted Stock and any securities constituting
Retained Distributions (as defined below) shall bear a restrictive legend to the
effect that ownership of the Restricted Stock (and such Retained Distributions),
and the enjoyment of all rights related thereto, are subject to the
restrictions, terms and conditions provided in the Plan and the Restricted Stock
Agreement. Such certificates shall bear a legend restricting sale or other
disposition in accordance with the Plan and the applicable Restricted Stock
Agreement.
               (ii) Restricted Stock shall constitute issued and outstanding
shares of Common Stock for all corporate purposes, and the issuance thereof
shall be made for at least the minimum consideration (if any) necessary to
permit the shares of Restricted Stock to be deemed to be fully paid and
nonassessable. The holder will have the right to vote such Restricted Stock, to
receive and retain all regular cash dividends and other cash equivalent
distributions as the Board may designate, pay or distribute on such Restricted
Stock and to exercise all other rights, powers and privileges of a holder of
Stock with respect to such Restricted Stock, with the exceptions that (A) other
than regular cash dividends and other cash equivalent distributions as the Board
may designate, pay or distribute, the Company will retain custody of all
distributions (“Retained Distributions”) made or declared with respect to the
Restricted Stock (and such Retained Distributions will be subject to the same
restrictions, terms and conditions as are applicable to the Restricted Stock)
until such time, if ever, as the Restricted Stock with respect to which such
Retained Distributions shall have been made, paid or declared shall have become
vested and with respect to which the Restriction Period shall have expired;
(B) the holder may not sell, assign, transfer, pledge, exchange, encumber or
dispose of the Restricted Stock or any Retained Distributions during the
Restriction Period; and (C) a breach of any of the restrictions, terms or
conditions contained in the Plan or the Restricted Stock agreement referred to
in Section 8(b)(iv) below, or otherwise established by the Committee with
respect to any Restricted Stock or Retained Distributions will cause a
forfeiture of such Restricted Stock and any Retained Distributions with respect
thereto.
               (iii) Upon the expiration of the Restriction Period with respect
to each award of Restricted Stock and the satisfaction of any other applicable
restrictions, terms and conditions (A) all or part of such Restricted Stock
shall become vested in accordance with the terms of the Restricted Stock
Agreement, (B) any Retained Distributions with respect to such Restricted Stock
shall become vested to the extent that the Restricted Stock related thereto
shall have become vested and (C) the Company will return to the holder the
certificates representing the Restricted Stock and any Retained Distributions.
Any such Restricted Stock and Retained Distributions that do not vest shall be
forfeited to the Company and the holder shall not thereafter have any rights
with respect to such Restricted Stock and Retained Distributions that shall have
been so forfeited.
               (iv) Each Restricted Stock Award shall be confirmed by, and shall
be subject to the terms of, an agreement executed by the Company and the
participant. The agreement shall require that each participant irrevocably grant
to the Company the power of attorney to transfer any shares of Restricted Stock
forfeited to the Company and agrees to execute any document required by the
Company in connection with such forfeiture and transfer.

11



--------------------------------------------------------------------------------



 



SECTION 9: DEFERRED STOCK.
     (a) Grant and Exercise. Deferred Stock may be awarded either alone or in
addition to or in tandem with other Awards granted under the Plan. The Committee
shall determine the eligible persons to whom and the time or times at which
Deferred Stock shall be awarded, the number of shares of Deferred Stock to be
awarded to any person, the duration of the period (the “Deferral Period”) during
which, and the conditions under which, receipt of the Deferred Stock will be
deferred, and all the other terms and conditions of the Awards.
     (b) Terms and Conditions. Each Deferred Stock Award shall be subject to the
following terms and conditions:
               (i) Subject to the provisions of this Plan and the Deferred Stock
Agreement referred to in Section 9(b)(vii) below, Deferred Stock Awards may not
be sold, assigned, transferred, pledged or otherwise encumbered during the
Deferral Period. At the expiration of the Deferral Period (or the Additional
Deferral Period referred to in Section 9(b)(vi) below, where applicable), share
certificates shall be delivered to the participant, or his legal representative,
in a number equal to the shares of Stock covered by the Deferred Stock Award.
               (ii) As determined by the Committee at the time of award, amounts
equal to any dividends declared during the Deferral Period (or the Additional
Deferral Period referred to in Section 9(b)(vi) below, where applicable) with
respect to the number of shares covered by a Deferred Stock Award may be paid to
the participant currently or deferred and deemed to be reinvested in additional
Deferred Stock.
               (iii) Subject to the provisions of the Deferred Stock Agreement
referred to in Section 9(b)(vii) below and this Section 9 and Section 20(g)
below, upon termination of a participant’s employment with the Company or any
Parent or Subsidiary for any reason during the Deferral Period (or the
Additional Deferral Period referred to in Section 9(b)(vi) below, where
applicable) for a given award, the Deferred Stock in question will vest or be
forfeited in accordance with the terms and conditions established by the
Committee at the time of grant.
               (iv) The Committee may, after grant, accelerate the vesting of
all or any part of any Deferred Stock Award and/or waive the deferral
limitations for all or any part of a Deferred Stock award.
               (v) In the event of hardship or other special circumstances of a
participant whose employment with the Company or any Parent or Subsidiary is
involuntarily terminated (other than for Cause), the Committee may waive in
whole or in part any or all of the remaining deferral limitations imposed
hereunder or pursuant to the Deferred Stock Agreement referred to in
Section 9(b)(vii) below with respect to any or all of the participant’s Deferred
Stock.
               (vi) A participant may request to, and the Committee may at any
time, defer the receipt of an Award (or an installment of an Award) for an
additional specified period or until a specified event (the “Additional Deferral
Period”). Subject to any exceptions adopted by the Committee, such request must
be made at least one year prior to expiration of the Deferral Period for such
Deferred Stock Award (or such installment).

12



--------------------------------------------------------------------------------



 



               (vii) Each Deferred Stock Award shall be confirmed by, and shall
be subject to the terms of, an agreement executed by the Company and the
participant.
SECTION 10: OTHER STOCK-BASED AWARDS.
     (a) Grant and Exercise. Other Stock-Based Awards may be granted either
alone or in addition to or in tandem with Stock Options, Performance Units,
Restricted Stock, Deferred Stock and/or Cash Awards.
     The Committee shall determine the eligible persons to whom, and the time or
times at which, such awards shall be made, the number of shares of Stock to be
awarded pursuant to such awards, and all other terms and conditions of the
awards. The Committee may also provide for the grant of Stock under such awards
upon the completion of a specified performance period.
     (b) Terms and Conditions. Each Other Stock-Based Award shall be subject to
the following terms and conditions:
               (i) Shares of Stock subject to an Other Stock-Based Award may not
be sold, assigned, transferred, pledged or otherwise encumbered prior to the
date on which the shares are issued, or, if later, the date on which any
applicable restriction or period of deferral lapses.
               (ii) The recipient of an Other Stock-Based Award shall be
entitled to receive, currently or on a deferred basis, dividends or dividend
equivalents with respect to the number of shares covered by the award, as
determined by the Committee at the time of the award. The Committee may provide
that such amounts (if any) shall be deemed to have been reinvested in additional
Stock.
               (iii) Any Other Stock-Based Award and any Stock covered by any
Other Stock-Based Award shall vest or be forfeited to the extent so provided in
the award agreement referred to in Section 10(b)(v) below, as determined by the
Committee.
               (iv) In the event of the participant’s Retirement, Disability or
death, or in cases of special circumstances, the Committee may waive in whole or
in part any or all of the limitations imposed hereunder (if any) with respect to
any or all of an Other Stock-Based award.
               (v) Each Other Stock-Based Award shall be confirmed by, and shall
be subject to the terms of, an agreement executed by the Company and by the
participant.
SECTION 11: CASH AWARDS.
     (a) Grant of Cash Awards. The Committee may, in its sole discretion, grant
Cash Awards in accordance with the terms and conditions set forth in the Plan
and in an agreement executed by the Company and the participant (“Cash Award
Agreement”). Each Cash Award Agreement shall set forth (i) the amount of the
Cash Award, (ii) the time or times within which such Award may be subject to
forfeiture, if any, (iii) specified performance goals, or other criteria, if
any, as the Committee may determine must be met in order to remove any
restrictions (including vesting) on such Award, and (iv) any other terms,
limitations, restrictions, and conditions of the Award that are consistent with
this Plan.

13



--------------------------------------------------------------------------------



 



     The Cash Award Agreement shall also set forth the vesting period for the
Cash Award, if any, which shall commence on the date of grant of the Cash Award
and, unless otherwise established by the Committee in the Cash Award Agreement,
shall expire upon satisfaction of the conditions set forth in the Cash Award
Agreement. Such conditions may provide for vesting based on (i) length of
continuous service, (ii) achievement of specific business objectives,
(iii) increases in specified indices, (iv) attainment of specified growth rates,
or (v) other comparable measurements of Company performance, as may be
determined by the Committee in its sole discretion.
     (b) Termination of Service. Subject to the provisions of the particular
Cash Award Agreement, and unless otherwise permitted by the Committee, in its
sole discretion, upon termination of the participant’s service to the Company or
its Parent and Subsidiaries for any reason during a vesting period (if any), the
nonvested portion of a Cash Award shall be forfeited by the participant. Upon
any forfeiture, all rights of a Participant with respect to the forfeited Cash
Award shall cease and terminate, without any further obligation on the part of
the Company.
     (c) Form of Payment. In the sole discretion of the Committee, the Company
may satisfy its obligation under a Cash Award by the distribution of that number
of shares of Common Stock or Restricted Stock, or any combination thereof,
having an aggregate Fair Market Value (as of the date of payment) equal to the
amount of cash otherwise payable to the participant, and/or by the distribution
of Stock Options having an aggregate Fair Market Value equal to the amount of
cash otherwise payable to the participant, with a cash settlement to be made for
any fractional share interests, or the Company may settle such obligation in
part with shares of Common Stock and in part with cash. If required by
Rule 16b-3 at the time of distribution, any shares of Common Stock distributed
to a participant must be held by such participant for at least six (6) months
from the date of distribution.
SECTION 12: PERFORMANCE-BASED AWARDS
     (a) In General. All Stock Options and certain Restricted Stock Awards,
Deferred Stock Awards, Performance Units, Other Stock-Based Awards or Cash
Awards granted under the Plan, are intended to (i) qualify as Performance-Based
Awards (as defined in the next sentence) or (ii) be otherwise exempt from the
deduction limitation imposed by Section 162(m) of the Code. Certain Awards
granted under the Plan may be granted in a manner such that Awards qualify as
“performance-based compensation” (as such term is used in Section 162(m) of the
Code and the regulations thereunder) and thus be exempt from the deduction
limitation imposed by Section 162(m) of the Code (“Performance-Based Awards”).
Awards may only qualify as Performance-Based Awards if at the time of grant the
Committee is comprised solely of two or more “outside directors” (as such term
is used in Section 162(m) of the Code and the regulations thereunder).
     (b) Stock Options. Stock Options granted under the Plan with an exercise
price at or above the Fair Market Value of Common Stock on the date of grant
should qualify as Performance-Based Awards.

14



--------------------------------------------------------------------------------



 



     (c) Other Performance-Based Awards. Restricted Stock Awards, Deferred Stock
Awards, Performance Units, Other Stock-Based Awards and Cash Awards granted
under the Plan should qualify as Performance-Based Awards if, as determined by
the Committee, in its discretion, either the granting or vesting of such Award
is subject to the achievement of a performance target or targets based on one or
more of the performance measures specified in Section 12(d) below. With respect
to such Awards intended to qualify as Performance-Based Awards:

  (1)   the Committee shall establish in writing (x) the objective
performance-based goals applicable to a given period and (y) the individual
employees or class of employees to which such performance-based goals apply no
later than 90 days after the commencement of such period (but in no event after
25 percent of such period has elapsed);     (2)   no Performance-Based Awards
shall be payable to or vest with respect to, as the case may be, any Participant
for a given period until the Committee certifies in writing that the objective
performance goals (and any other material terms) applicable to such period have
been satisfied; and     (3)   after the establishment of a performance goal, the
Committee shall not revise such performance goal or increase the amount of
compensation payable thereunder (as determined in accordance with Section 162(m)
of the Code) upon the attainment of such performance goal.

     (d) Performance Measures. The Committee may use the following performance
measures (either individually or in any combination) to set performance targets
with respect to Awards intended to qualify as Performance-Based Awards: income
from continuing operations; attainment of strategic and operational objectives;
return on invested capital; net sales; pretax income before allocation of
corporate overhead and bonus; budget; earnings per share; net income; division,
group or corporate financial goals; return on shareholders’ equity; return on
assets; return on net assets; gross margin return on investment; gross margin
dollars or percent; inventory turnover; employee turnover; sales, general and
administrative expense; appreciation in and/or maintenance of the price of
Common Stock or any other publicly-traded securities of the Company, if any;
market share; gross profits; earnings before interest and taxes; earnings before
interest, taxes, depreciation and amortization; economic value-added models;
comparisons with various stock market indices; and/or reductions in costs. The
foregoing criteria shall have any reasonable definitions that the Committee may
specify, which may include or exclude any or all of the following items as the
Committee may specify: extraordinary, unusual or non-recurring items; effects of
accounting changes; effects of financing activities; expenses for restructuring
or productivity initiatives; other non-operating items; spending for
acquisitions; effects of divestitures; and effects of litigation activities and
settlements. Any such performance criterion or combination of such criteria may
apply to the participant’s Award opportunity in its entirety or to any
designated portion or portions of the Award opportunity, as the Committee may
specify.

15



--------------------------------------------------------------------------------



 



SECTION 13: CHANGE OF CONTROL PROVISIONS.
     (a) A “Change of Control” shall be deemed to have occurred on the tenth day
after:
               (i) any individual, firm, corporation or other entity, or any
group (as defined in Section 13(d)(3) of the Exchange Act) becomes, directly or
indirectly, the beneficial owner (as defined in the General Rules and
Regulations of the Securities and Exchange Commission with respect to Sections
13(d) and 13(g) of the Exchange Act) of more than 20% of the then outstanding
shares of the Company’s capital stock entitled to vote generally in the election
of directors of the Company; or
               (ii) the commencement of, or the first public announcement of the
intention of any individual, firm, corporation or other entity or of any group
(as defined in Section 13(d)(3) of the Exchange Act) to commence, a tender or
exchange offer subject to Section 14(d)(1) of the Exchange Act for any class of
the Company’s capital stock; or
               (iii) the stockholders of the Company approve (A) a definitive
agreement for the merger or other business combination of the Company with or
into another corporation pursuant to which the stockholders of the Company do
not own, immediately after the transaction, more than 50% of the voting power of
the corporation that survives, or (B) a definitive agreement for the sale,
exchange or other disposition of all or substantially all of the assets of the
Company, or (C) any plan or proposal for the liquidation or dissolution of the
Company; provided, however, that a “Change of Control” shall not be deemed to
have taken place if beneficial ownership is acquired by, or a tender or exchange
offer is commenced or announced by, the Company, any profit-sharing, employee
ownership or other employee benefit plan of the Company, any trustee of or
fiduciary with respect to any such plan when acting in such capacity, or by a
person who is an officer or director of the Company on the effective date of the
Plan, or by any group comprised solely of such persons and/or entities.
     (b) In the event of a “Change of Control” as defined in Section 13(a)
above, awards granted under the Plan will be subject to the following
provisions, unless the provisions of this Section 13 are suspended or terminated
by an affirmative vote of a majority of the Board prior to the occurrence of
such a “Change of Control”:
               (i) all outstanding Stock Options which have been outstanding for
at least six months shall become exercisable in full, whether or not otherwise
exercisable at such time, and any such Stock Option shall remain exercisable in
full thereafter until it expires pursuant to its terms; and
               (ii) all restrictions and deferral limitations contained in
Restricted Stock Awards, Deferred Stock Awards, Performance Units and Other
Stock Based Awards granted under the Plan shall lapse.
SECTION 14: AMENDMENTS AND TERMINATION.
     The Board or Committee may at any time, and from time to time, amend any of
the provisions of the Plan, and may at any time suspend or terminate the Plan;
provided, however,

16



--------------------------------------------------------------------------------



 



that no such amendment shall be effective unless and until it has been duly
approved by the holders of the outstanding shares of Stock if the failure to
obtain such approval would adversely affect the compliance of the Plan with the
requirements of Rule 16b-3 of the Exchange Act, as in effect from time to time,
or with the requirements of any other applicable law, rule or regulation. The
Committee may be, may amend the terms of any Stock Option or other award
theretofore granted under the Plan; provided, however, that subject to Section 3
above, no such amendment may be made by the Committee which in any material
respect impairs the rights of the optionee or participant without the optionee’s
or participant’s consent, except for such amendments which are made to cause the
Plan to qualify for the exemption provided by Rule 16b-3 and no such amendment
shall result in a reduction of the exercise price of any Stock Option.
SECTION 15: UNFUNDED STATUS OF PLAN.
     The Plan is intended to constitute an “unfunded” plan for incentive and
deferred compensation. With respect to any payments not yet made to a
participant or optionee by the Company, nothing contained herein shall give any
such participant or optionee any rights that are greater than those of a general
creditor of the Company.
SECTION 16: [INTENTIONALLY OMITTED].
SECTION 17: LIMIT ON AWARDS TO ANY INDIVIDUAL.
     Notwithstanding any provision contained herein, no participant may be
granted under the Plan, during any year, Options or any other Awards relating to
more than 2,025,000 shares of Common Stock in the aggregate, subject to
adjustment in accordance with Section 18. With respect to an Award that may be
settled in cash, no participant may be paid in respect of any fiscal year an
amount that exceeds the greater of the Market Value of the number of shares of
Common Stock set forth in the preceding sentence at the date of grant or at the
date of settlement of the Award, provided that this limitation is separate from
and not affected by the number of Awards granted during such fiscal year subject
to the limitation in the preceding sentence.
SECTION 18: ADJUSTMENTS.
     In the event that the Committee shall determine that any dividend or other
distribution (whether in the form of cash, shares of Common Stock or other
property), recapitalization, forward or reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase or share exchange, or other
similar corporate transaction or event, affects the shares of Stock such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
rights of participants under the Plan, then the Committee shall, in such manner
as it may deem equitable, adjust any or all of (i) the number and kind of shares
which may thereafter be delivered in connection with Awards, (ii) the number and
kind of shares that may be delivered or deliverable in respect of outstanding
Awards, (iii) the number of shares with respect to which Awards may be granted
to a given participant and (iv) the exercise price, grant price, or purchase
price relating to any Award or, if deemed appropriate, make provision for a cash
payment with respect to any outstanding Award, and, with respect to Awards
granted to Covered Employees, no such

17



--------------------------------------------------------------------------------



 



adjustment shall be authorized to the extent that such adjustment would cause
such Award to lose the benefits of Section 162(m) of the Code and that the
number of shares of Stock subject to any award shall always be a whole number.
Such adjusted exercise price shall also be used to determine the amount which is
payable to the optionee upon the exercise by the Committee of the alternative
settlement right which is set forth in Section 6(b)(x) above.
SECTION 19: ELECTIVE DEFERRAL.
     Notwithstanding anything in the Plan to the contrary, participants under
the Plan may, by completing an election form and delivering it to the General
Counsel of the Company on or before December 15 of any year, elect (the
“Elective Deferral”) to defer the receipt of any of the cash or Stock to be
received by the participant in the immediately succeeding year, on such terms as
the Committee may permit.
     An Elective Deferral shall be irrevocable, except that the Committee, in
its sole discretion, may allow a participant to change or revoke such Elective
Deferral.
     The Company shall establish an account for each participant who makes an
Elective Deferral reflecting Elective Deferrals made for such participant’s
benefit together with any additions to reflect any dividends paid upon any
shares of Stock that have been deferred pursuant to an Elective Deferral. The
Company shall establish sub-accounts for each participant who has more than one
Elective Deferral in effect under the Plan and such other sub-accounts as are
necessary for the proper administration of the Plan. As of the last business day
of each December 31 of each year, the Company shall provide the participant with
a statement of his or her account reflecting the number of deferred shares or
other deferred compensation under the Plan, and any dividends on such shares
credited thereto and distributions from such account since the prior statement.
     A participant who makes an Elective Deferral shall be immediately vested
in, and shall have a nonforfeitable right to, all deferred shares and other
deferred compensation and all dividends, if any, on any deferred shares credited
to his or her account, except as otherwise provided by the Committee. In the
event of the Company’s insolvency, the participant shall have the same rights as
a general creditor of the Company with respect to his or her account balance.
     A participant who makes an Elective Deferral shall designate (on the
election form used to make Elective Deferrals under the Plan) the date(s) at
which the deferred shares and other deferred compensation and any dividends
credited to his or her account will be distributed to him or her, or his or her
designated beneficiary (in the event of death before full distribution), or
estate if no such beneficiary, or legal representative in the event of
incompetence before full distribution. The number of shares of Stock, if any,
which are attributable to dividends and credited to his or her account shall be
based on the per share Fair Market Value on the date of such dividend.
Distributions shall be made in cash and/or Stock in the proportions deferred.
     Deferred shares and shares attributable to dividends on any Deferred Shares
shall be subject to adjustment as set forth in Section 18 of the Plan.
     Each such election regarding the date(s) for payments shall be irrevocable,
except that the

18



--------------------------------------------------------------------------------



 



Committee, in its sole discretion, may allow the participant to change or revoke
such election.
SECTION 20: GENERAL PROVISIONS.
     (a) The Committee may require each person acquiring shares of Stock
pursuant to a Stock Option or other Award under the Plan to represent to and
agree with the Company in writing that the optionee or participant is acquiring
the shares for investment without a view to distribution thereof.
     All certificates for shares of Stock delivered under the Plan shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange or association upon which
the Stock is then listed or traded, any applicable Federal or state securities
law, and any applicable corporate law, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.
     (b) Nothing contained in the Plan shall prevent the Board or, where
authorized by the Board, the Committee, as the case may be, from adopting such
other or additional incentive arrangements as it may deem desirable, including,
but not limited to, the granting of stock options and the awarding of stock and
cash otherwise than under the Plan; and such arrangements may be either
generally applicable or applicable only in specific cases.
     (c) NOTHING CONTAINED IN THE PLAN OR IN ANY AWARD HEREUNDER SHALL BE DEEMED
TO CONFER UPON ANY EMPLOYEE OF THE COMPANY OR ANY PARENT OR SUBSIDIARY ANY RIGHT
TO CONTINUED EMPLOYMENT WITH THE COMPANY OR ANY PARENT OR SUBSIDIARY, NOR SHALL
IT INTERFERE IN ANY WAY WITH THE RIGHT OF THE COMPANY OR ANY SUBSIDIARY TO
TERMINATE THE EMPLOYMENT OF ANY OF ITS EMPLOYEES AT ANY TIME.
     (d) Not later than the date as of which an amount first becomes includable
in the gross income of the participant for Federal, state or local income tax
purposes with respect to any Option or other Award under the Plan, the
participant shall pay to the Company, or make arrangements satisfactory to the
Committee, as the case may be, regarding the payment of, any Federal, state and
local taxes of any kind required by law to be withheld or paid with respect to
such amount. If permitted by the Committee, tax withholding or payment
obligations may be settled with Stock, including Stock that is part of the Award
that gives rise to the withholding requirement. The obligations of the Company
under the Plan shall be conditional upon such payment or arrangements and the
Company or the participant’s employer (if not the Company) shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to the participant from the Company, its Parent or any
Subsidiary.
     (e) The Plan and all Awards made and actions taken thereunder shall be
governed by and construed in accordance with the laws of the State of Indiana
(without regard to choice of law provisions).
     (f) Any Stock Option granted or other Award made under the Plan shall not
be deemed compensation for purposes of computing benefits under any retirement
plan of the

19



--------------------------------------------------------------------------------



 



Company or any Parent or Subsidiary and shall not affect any benefits under any
other benefit plan now or subsequently in effect under which the availability or
amount of benefits is related to the level of compensation (unless required by
specific reference in any such other plan to Awards under this Plan).
     (g) A leave of absence, unless otherwise determined by the Committee prior
to the commencement thereof, shall not be considered a termination of
employment. Any Stock Option granted or awards made under the Plan shall not be
affected by any change of employment, so long as the holder continues to be an
employee of the Company, its Parent or any Subsidiary.
     (h) Except as otherwise expressly provided in the Plan or in any Stock
Option Agreement, Restricted Stock agreement, Deferred Stock Agreement,
Performance Unit Agreement, Cash Award Agreement or any Other Stock-Based Award
agreement, no right or benefit under the Plan may be alienated, sold, assigned,
hypothecated, pledged, exchanged, transferred, encumbranced or charged, and any
attempt to alienate, sell, assign, hypothecate, pledge, exchange, transfer,
encumber or charge the same shall be void. No right or benefit hereunder shall
in any manner be subject to the debts, contracts or liabilities of the person
entitled to such benefit.
     (i) The obligations of the Company with respect to all Stock Options and
Awards under the Plan shall be subject to (A) all applicable laws, rules and
regulations, and such approvals by any governmental agencies as may be required,
including, without limitation, the effectiveness of a registration statement
under the Securities Act, and (B) the rules and regulations of any securities
exchange or association on which the Stock may be listed or traded.
     (j) If any of the terms or provisions of the Plan conflict with the
requirements of Rule 16b-3 as in effect from time to time, or with the
requirements of any other applicable law, rule or regulation then such terms or
provisions shall be deemed inoperative to the extent they so conflict with the
requirements of said Rule 16b-3.
     (k) The Committee may terminate any Stock Option or other Award made under
the Plan if a written agreement relating thereto is not executed and returned to
the Company within 30 days after such agreement has been delivered to the
optionee or participant for his or her execution.
SECTION 21: EFFECTIVE DATE OF PLAN.
     The Plan shall be effective as of the first business day following approval
of the Plan by the Company’s stockholders.
SECTION 22: TERM OF PLAN.
     No Stock Option, Restricted Stock Award, Deferred Stock Award, Performance
Unit or Other Stock-Based Award or Cash Award shall be granted pursuant to the
Plan on or after the tenth anniversary of the effective date of the Plan, but
Awards granted prior to such tenth anniversary may extend beyond that date.

20